Case 3:20-cv-30182 Document1 Filed 11/25/20 Page 1 of 7
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS DEFENDANTS

AnnMarie Mahoney

JS 44 (Rev. 10/20)

 

Town of West Springfield and Jason Douglas

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE;

(c) Attomeys (Firm Name, Address, and Telephone Number} Attorneys (/f Known)

Law Offices of Harold |. Resnic,One Monarch Place,
1414 Main Street, Suite #1450, Springfield MA 01144

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

[1 US. Government
Plainnff

(]2 US. Government
Defendant

[x]3 Federal Question

(U.S. Government Not a Party)

C] 4 Diversity

(indicate Citizensh,

ip of Parties in Item HD)

 

(For Diversity Cases Only)

IW. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “x” in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PIF DEF
Citizen of This State [11 [7] 1 incorporated or Principal Place C]4 [4
of Business In This State
Citizen of Another State CL] 2 O 2 Incorporated and Principal Place Cj 5 OJ 5
of Business In Another State
Citizen or Subject of a | 3 Cj 3 Foreign Nation C] 6 CT] 6

Foreign Country

 

  

110 Insurance
120 Marine

LE] 150 Recovery of Overpayment
& Enforcement of Judgment}
Student Loans
(Excludes Veterans)

C] 160 Stockholders’ Suits

CO) 190 Other Contract

130 Miller Act

140 Negotiable Instrument

151 Medicare Act

152 Recovery of Defaulted
C 153 Recovery of Overpayment

of Veteran’s Benefits
195 Contract Product Liability
196 Franchise

IV. NATURE OF SUIT (riaces an “X” in One Box Only)

 
  
  
 

 

  

TORTS S :
PERSONAL INJURY PERSONAL INJURY P1625 Drug Related Seizure
310 Airplane Cc] 365 Personal Injury - of Property 21 USC 881
315 Airplane Product Product Liability | 690 Other
Liability ([] 367 Health Care/
rt 320 Assault, Libel & Pharmaceutical
Slander Personal Injury
330 Federal Employers’ Product Liability
Liability CI 368 Asbestos Personal
340 Marine Injury Product
345 Marine Product Liability
Liability PERSONAL PROPERTY . _
350 Motor Vehicle 370 Other Fraud 71 0 Fair Labor Standards
355 Motor Vehicle 37] Truth in Lending Act
Product Liability Cl 380 Other Personal | 720 Labor/Management
| 360 Other Personal Property Damage Relations
Injury ia 385 Property Damage 740 Railway Labor Act

751 Family and Medical
Leave Act

790 Other Labor Litigation

 

362 Personal Injury - Product Liability
Medical Malpractice
: REAL PROPERTY. . CIVIL'RIGHTS PRISONER PETITIONS
LJ} 210 Land Condemnation X] 440 Other Civil Rights Habeas Corpus:
[| 220 Foreclosure 441 Voting 463 Alien Detainee

230 Rent Lease & Ejectment

240 Torts to Land

245 Tort Product Liability
[_]290 All Other Real Property

442 Employment

443 Housing/
Accommodations

445 Amer. w/Disabilities -
Employment

446 Amer. w/Disabilities -
Other

448 Education

 

H 510 Motions to Vacate
Sentence

|_| 530 General

|_| 535 Death Penalty

Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

 

ll 791 Employee Retirement
Income Security Act

_IMMIG 10.

 
    
     
 

Click here for: Nature of Su Code Descriptions.

 

ANKRUPTICY _

422 Appeal 28 USC 158
423 Withdrawal
28 USC 157

A

820 Copyrights
830 Patent
835 Patent - Abbreviated
New Drug Application
840 Trademark
880 Defend Trade Secrets
Act of 2016

  

861 HIA (1395)
862 Black Lung (923)
863 DIWC/DIWW (405(g))
864 SSID Title XVI

TTITtyY

865 RSI (405(g))

] 870 Taxes (WU. S. Plaintiff
or Defendant)

[| 871 IRS—Third Party

26 USC 7609

 

462 Naturalization Application
465 Other Immigration
Actions

 

 

   

 

 

+

 

   
 

__OTHER STATUTES

375 False Claims Act

376 Qui Tam (31 USC
372%a))

400 State Reapportionment

410 Antitrust

430 Banks and Banking

450 Commerce

460 Deportation

470 Racketeer Influenced and
Corrupt Organizations

480 Consumer Credit
(15 USC 1681 or 1692)

485 Telephone Consumer
Protection Act

490 Cable/Sat TV

850 Securities/Commodities/
Exchange

| 890 Other Statutory Actions

| 891 Agncultural Acts

893 Environmental Matters

r

)

|_| 895 Freedom of Infonnation
Act
Act/Review or Appeal of
Agency Decision

896 Arbitration
899 Administrative Procedure
dl 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X" in One Box Only)
1 Original 2 Removed from
HW Proceeding O State Court

8 Multidistrict
Litigation -
Direct File

6 Multidistrict
Litigation -
Transfer

Remanded from

ci Reinstated or im 5 Transferred from
Appellate Court

Reopened Another District

(specify)
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
42 U.S.C. Sec. 1983

Brief description of cause:
Plaintiff was injured during arrest by West Springfield Police Officers.

C3

 

VI. CAUSE OF ACTION

 

 

 

 

 

 

VIL REQUESTEDIN — [] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Elyes [No
VII. RELATED CASE(S)
(See instructions):
IF ANY JUDGE DOCKET NUMBER
DATE SIGNATY E OF ATTORN OF RECORD
14-25-2020 HE. i! i LBC
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE
Case 3:20-cv-30182 Document1 Filed 11/25/20 Page 2 of 7

LAW OFFICES OF
HAROLD I. RESNIC

One Monarch Place
1414 Main Street, Suite 1450
Springfield, MA 01144
(413) 733-7110
Fax (413) 747-8044

harold@resniclaw.com
November 25, 2020
United States District Court
Western Division
ATTN: Civil Clerk

300 States Street
Springfield, MA 01105

Re: ANNMARIE MAHONEY v. TOWN OF WEST SPRINGFIELD AND JASON DOUGLAS

Dear Clerk:

Enclosed please find the Complaint to be filed with the Court in the above matter. Please issue a
summons for the Defendants.

Very truly yours,

Harold I. Resnic, Esq.

 

HIR/re
Enc.
Nov 19 2020 654PM HPCARE 3:20-cv-30182 Document 1 pdgdled 11/25/20 Page 3 of 7

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS
WESTERN DIVISION

civi actionno. 3-20cV 30182

 

 

ANNMARIE MAHONEY, +
Plaintiff
-
Vv. * COMPLAINT
*
TOWN OF WEST SPRINGFIELD AND *
JASON DOUGLAS *
Defendants, *
Bd
JURISDICTION
1. This action is brought, pursuant to 42 U.S.C., Sections 1983 and 1988, and the First,

Fourth, Fifth and Fourteenth Amendments to the United States Constitution.
PARTIES

2. The Piaintiff, ANNMARIE MAHONEY, is a natural person who resides at 71 Lower Mass
Avenue, West Springfield, Massachusetts.

3. The Defendant, TOWN OF WEST SPRINGFIELD, is a municipal corporation organized
under the laws of the Commonwealth of Masssachusetts and maintains and operates the West
Springfield Police Department located at 26 Central Street,

4. The Defendant, Jason Douglas, is an Officer with the West Springfield Police
Department.

FACTS
5. On December 10th, 2017 at approximately 2:30, p.m, the Plaintiff called 911 because

she thought she may be suffering from a heart attack but hung up the phone before she could
speak with anyone regarding her health concerns.

6. The Plaintiff, after hanging up the phone then left her home at 71 Lower Mass Avenue,
to calm herself down by driving to a nearby park where she said a prayer before returning to
her house.
Nov 19 2020 6:54PM HP Case 3:20-cv-30182 Document Ligh (EO 11/25/20 Page 4 of 7

28. Additionally, on March 6, 2019 the charge of Stalking Ms. Anselmo was dismissed.

DAMAGES

29. Plaintiff experienced serious pain and suffering from the acts of the Defendants.
30. Defendant's wrongful actions caused Plaintiff emotional distress and humiliation.
31. Defendant's actions caused Plaintiff physical injuries as outlined above.

32. Plaintiff was wrongfully incarcerated in Chicopee Jail for a period of 4 months.

33. Plaintiff to this day fears the members of the West Springfield Department.

COUNT ONE
EXCESSIVE FORCE

34. Plaintiff repeats and realleges the the allegations contained in Paragraphs one through
33.
35. Defendant Officer Jason Dougias used excessive force when he maliciously threw his

body into the chest of Plaintiff, near where she had stents for her heart, before grabbing her
arm in a violent manner and held it behind her back while hurling her into a nearby recliner
chair.

36. Plaintiff was adamant about Officer Douglas leaving her house as there was no reason
for him to be inside of her house, without her consent in the first place, and she made him
verbally aware of that.

37. Plaintiff asserts that Officer Douglas acted out of anger when he intentionally bumped
in to her before aggressively grabbing and injuring her right arm.

38. Plaintiff asserts that Officer Douglas acted maliciously and offensively towards her when
he placed her in his car to transport her to the station all the while insulting her with remarks
about her sexual orientation. He then proceeded to drive her around the streets of West
Springfield for about 15 minutes to the police station when the drive time to the station is no
more then a five minute ride from Plaintiff's house.

39, Plaintiff has suffered emotional distress and has sought medical treatment from the
way she was treated by Officer Douglas.

WHEREFORE, the Plaintiff demands Judgement in such an amount as the Court deems
equitable and just, plus interest, attorney's fees and costs

4
Nov 19 2020 654pM yp FASE 3:20-cv-30182 Document 1 gf ied 11/25/20 Page 5 of 7

7. Shortly thereafter, Plaintiff returned to her home and noticed there were two police
cruisers from West Springfield that were parked across the street from her home.

8. The Plaintiff then entered her housed and noticed Defendant, Officer Jason Douglas was
in her kitchen and when she came in the house was asked by Douglas, “why the Fuck did you
run?" and then continued to swear at plaintiff and used derogatory terms such as "dyke", stated
she was "trash"and told her to "go home to New York", from where Plaintiff grew up.

9. Plaintiff asked Douglas to leave her house as she was concerned for her safety as well as
the safety of her three dogs and bird who she noticed seemed traumatized by Douglas’ conduct
while in her home.

10. Plaintiff then went to get her pet bird to place it back in it's cage and upon doing so
turned around when Dougias slammed in to her with his chest striking her breasts and chest
and, while Plaintiff was falling down from the force of the impact, then had her right arm
grabbed by Douglas who aggresively held it behind her back before finally throwing her into a
recliner chair.

11. Plaintiff, who has two stents in her heart from prior medical problems, tried to protect
her heart with her left hand as she was concerned about further damage that could be done to
her already sensitive chest and heart area of her body.

12. At that point Officer Battista entered the room and Plaintiff complained to him that
Douglas was hurting her and asked for him to help calm Douglas down.

13. Officer Battista responded by ordering Plaintiff to place her left arm behind her back so
she could be handcuffed. Plaintiff complied and she was cuffed in a very aggressive manner and
taken to Douglas' police vehicle by both of the officers.

14. Plaintiff was then driven to West Springfield Police Department by Douglas who, for the
entire ride, continued to use vulgar and offensive language towards her regarding, primarily,
her sexual orientation.

15. At this point, Plaintiff still was not told for what she was being arested and while at the
station was placed in a holding cell where Plaintiff asked for medical attention for the injury she
sustained when Douglas was in the process of placing her in handcuffs.

16. Plaintiff was told by an unidentified female officer that she believed Plaintiff was
suicidal as evidenced by the sling that she had made from her shirt to brace her injured arm.
However, the officer responded to Plaintiff that she believed the sling was a way for Plaintiff to
hang herself in the cell at the station.

17. Plaintiff then asked for medical attention to address her right arm pain from her
encounter with Defendant Douglas and was eventually taken by ambulance from the police
station to the Mercy Hospital where she had her arm examined and was diagnosed with an
elbow sprain. In addition, she was examined for psychological issues, specifically, for suicidal

2
Nov 23 2020 4:59PM HP Case 3:20-cv-30182 Document 1 age FC 11/25/20 Page 6 of 7

ideations, that she vehemently denied while at Mercy.

18. Upon release from Mercy on December 10, 2017, Plaintiff returned to her house and
proceeded to call the West Springfield Police Department to file an internal affairs complaint
against Douglas because of how he had treated her earlier that day. Plaintiff spoke with
Sargeant Apostle and asked if he would come to her house to address her complaint(s) against
Douglas. Sargeant Apostle told her she would have to come down to the station to discuss this
matter as he was too busy, apparently, to come to Plaintiff's home.

19. Plaintiff then, accompanied by a woman who was staying at her house, Linda Anselmo,
did indeed go to the station where she was promptly arrested for the second time that day for
allegedly assaulting Ms. Anseimo.

20. Later that evening Plaintiff went in front of a Judge Michele Ouimer-Rouke at the
Springfield District Court who ordered that she be held on a bail in the amount of $1000.00 for
allegedly assaulting Ms. Anselmo and, in addition, issued an Order of Protection for Ms.
Anselmo.

21. Plaintiff had to spend eight days in the Chicopee Jail before she was eventually released
on December 78th by her sister who paid the bail amount.

22. When Plaintiff eventually returned to her house on the 18th of December she found
that her house had been completely burglarized, she believed, by her then roommate, Linda
Anselmo. Plaintiff believes the total value of the items stolen from her home totaled
approximately $3400.00.

23. Plaintiff filed a Complaint with West Springfield Police regarding this matter on the 21st
of December which was not taken seriously by the investigator(s) assigned to this matter. Police

- Officer, Paulita!Hannah, after speaking with Linda Anselmo, determined in her report of January
18, 2018, that it was determined this case does not need to be investigated", despite a clear
and detailed list of items Plaintiff listed were missing from her house while she was in jail in
Chicopee.

24. The following day numerous officers of West Springfield appeared at her house to
rearrest her for allegedly violating the Protectove Order that was previously issued to Plaintiff
.to stay away and not contact Ms. Anselmo.

25. Asa result of this last arrest, Plaintiff's bail was revoked and she was sent back to the
Chicopee Jail where she spent four months.

26. Plaintiff was charged relating to the December 10th, 2017 incident at her house, with
Assault and Battery on Defendant, Douglas, Disorderly Conduct, Resisting Arrest and Assault
and Battery on:a Family/Household Member.

27. Additidnal charges were added and trial was set for November, 2019. At this trial, in
Springfi ield District Court in 1 front ofa Jury, Plaintiff was found not guilty on every single charge.

3
Case 3:20-cv-30182 Document1 Filed 11/25/20 Page 7 of 7
Nov 19 2020 654PM HP Fax page 5

COUNT TWO
VIOLATION OF 42 U.S.C. SEC. 1983

40. Plaintiff repeats and realleges the allegations contains in Paragraphs one through 39.

41. On December 10th, 2017 Officer Jason Douglas Officer Battista were dispatched to the
home of Plaintiff located at 71 Lower Mill Avenue, West Springfield, Massachusetts to
answered.

42. During this incident Officers Douglas and Battista were acting under the color of state
law when thay deprived Plaintiff of her First, Fourth, Fifth and Fourteen Amendment rights
under the United States Constitution.

43. Plaintiff was handcuffed by Officer Douglas and Battista who used excessive force to
restrain her. She was then transported to the Mercy Hospital far evaluation.

44. As a direct and proximate result of the actions of the Defendant, Plaintiff suffered
personal injury, unnecessary incarceration, monetary loss, emotional distress and has otherwise
damaged.

WHEREFORE, the Plaintiff demands Judgement in an amount as the Court deems
equitable, just plus interest, attorney's fees and costs.

PLAINTIFF DEMANDS A TRIAL BY JURY

THE PLAINTIFF,
By Her Attorney,

Harold |. Resnic, Esq.

BBO #417040

One Monarch Place

1414 Main Street, Suite 1450
Springfield, MA 01144

(413) 733-7110

Fax: (413) 747-8044 (fax)
haroid@resniclaw.com

Date: November 25, 2020
